Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-17-00794-CV

                                   Maria Del Carmen ALJARAD,
                                             Appellant

                                                  v.

                                       Ahmad M. ALJARAD,
                                            Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-CI-13095
                           Honorable Stephani A. Walsh, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 28, 2018

DISMISSED FOR WANT OF PROSECUTION

           The notice of appeal was filed on December 4, 2017 and the clerk’s record was filed on

January 12, 2018. Appellant’s brief was therefore due on February 12, 2018. Neither the brief

nor a motion for extension of time was filed. We, therefore, ordered appellant to file, on or before

March 8, 2018, a written response explaining why this appeal should not be dismissed for want of

prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary

dismissal if appellant has failed to comply with a court order). Appellant failed to respond to our

order. We therefore dismiss this appeal for want of prosecution.

                                                   PER CURIAM